


Exhibit 10.3


MEREDITH CORPORATION
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This Agreement is made as of ___________, between Meredith Corporation, an Iowa
corporation (the “Company”), and _______________________ (the “Director”),
covering one or more grants of Nonqualified Stock Options by the Company to the
Director under the Meredith Corporation 2014 Stock Incentive Plan (the “Plan”).
This Agreement is subject to all applicable provisions of the Plan and the
Plan’s Prospectus. Any capitalized terms used herein that are otherwise
undefined shall have the same meaning provided in the Plan.
1.Grant of Stock Options. In consideration of valuable services rendered by
Director to the Company and of the agreements hereinafter set forth, the Company
has granted and may hereafter grant to the Director one or more options (the
“Option” or “Options”) to purchase the number of shares of Common Stock of the
Company, $1.00 par value (the “Shares”) as set forth in the attached Notice of
Grant at the stated Option Price, which is 100% of the Fair Market Value on the
date of grant, subject to the terms and conditions of the Plan and this
Agreement. With respect to each grant of Options, the date of grant, the number
of Options granted and the vesting date or dates shall be set forth in a notice
of the grant (“Notice of Grant”).
2.Restrictions. No Option granted under the Plan may be exercised during the six
(6) months following the date such Option was granted. Thereafter, each Option
may be exercised on or after its vesting date as shown in the Notice of Grant,
but not, in any event, more than ten years after the date such Option was
granted.
3.Death, Disability or Retirement. Notwithstanding the foregoing limitations,
any Option granted under the Plan shall become fully exercisable for the total
number of shares covered by the Option upon the death, permanent disability or
retirement of the Director prior to the vesting date or dates on any or all of
the Options, as of the date of death, permanent disability or retirement. For
these purposes, “permanent disability” shall mean any permanent incapacity that
prevents such Director from providing effective service on the Board of
Directors, and “retirement” shall mean (a) leaving the Board of the Company at
the end of the full term for which the Director was elected, (b) retirement from
the Board of the Company at any time at or after age 72, or (c) retirement at
any time with the consent of the Board of the Company.
4.    Forfeiture of Options. In the event of the termination of the Director’s
service on the Board of the Company for any reason other than death, permanent
disability or retirement, all of the Options which are then vested may be
exercised within thirty (30) days of such termination, provided that, in no
event shall this extension period continue beyond the expiration of the term of
the Option(s). In addition, any such extension shall be applicable only to the
extent that such Option or Options are vested and exercisable according to the
terms of the Plan and this Agreement.
5.    Procedure for Exercise of Options. This Option may be exercised by giving
notice to the Company in accordance with Section 11 hereof. Such notice:
(a)shall be signed by the Director, his or her legal representative or permitted
transferee under this Agreement;




--------------------------------------------------------------------------------




(b)shall specify the number of full Shares then elected to be purchased with
respect to the Option;
(c)shall be accompanied by payment in full of the Option Price of the Shares to
be purchased.


6.    Payment for Shares. The Election to Exercise Options shall be either:
(a)in cash or its equivalent (acceptable cash equivalents shall be determined at
the sole discretion of the Committee);
(b)by tendering or certifying to the ownership of previously acquired shares of
the Company’s Common Stock held for at least six (6) months having an aggregate
Fair Market Value at the time of exercise equal to the total price of the Shares
for which the Option is being exercised;
(c)by a combination of (a) and (b);
(d)by delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
proceeds from the option Shares or loan proceeds to pay the exercise price;
(e)having the Company retain from the option Shares a number of Shares of Common
Stock having a value (determined pursuant to rules established by the Committee
in its discretion) equal to the Option Price; or
(f)by such other methods of payment as the Committee in its discretion deems
appropriate.


7.    Delivery of Shares. Shares as to which the Option has been exercised shall
be delivered by the Company according to the instructions provided by the
Director or his or her representative.
8.    Rights of Shareholders. The Director shall have no interest in any shares
covered by any Option granted under the Plan until book entry for such shares
shall have been issued or recorded by Company’s transfer agent. Any shares
surrendered in payment shall be deemed outstanding until a new book entry
representing the Shares purchased on the exercise of any Option is issued.
9.    Restrictions on Transfer. This Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, this Option shall be
exercisable during the Director’s lifetime, only by the Director or the
Director’s guardian or legal representative. If a non-employee director dies
during the Option exercise period, any Option granted to such Director may be
exercised by his estate or the person to whom the Option passes by will or the
laws of descent and distribution. Notwithstanding the foregoing, an Option shall
be transferable to the Director’s immediate family or trusts or family
partnerships for the benefit of such persons.
10.    Withholding Taxes. The Director acknowledges his or her responsibility
for the payment of any taxes for the respective tax jurisdiction attributable to
any shares of Common Stock or cash or property deliverable in connection with
the exercise of an Option or Options to purchase Shares of Common Stock and that
no taxes be withheld by the Company.
11.    Notices. All notices hereunder shall be deemed given on the date that it
is (1) delivered in hand, (2) sent by certified mail, return receipt requested,
postage prepaid, or by Federal Express or other recognized delivery service,
which provides proof of delivery, all delivery charges prepaid, or (3) two
business days after it is sent in writing, in each case addressed as follows:




--------------------------------------------------------------------------------




To the Company:
Meredith Corporation
1716 Locust Street, LS-101A
Des Moines, IA 50309
Attention: Corporate Secretary


To the Director:
 
 
 
 
 
 
 
 



12.    Term of Agreement. This Agreement shall terminate on (a) expiration of
Director’s current term; (b) upon the completion of exercise of all Options
granted to the Director; or (c) upon the expiration of all Options granted to
the Director, whichever is last to occur.
13.    Succession. This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns and the Director.
14.    Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Iowa and shall be
brought only in federal or state court in Iowa.
15.    Plan Document. This Agreement is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan Prospectus or the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, the Plan
Prospectus, and any share ownership and retention guidelines established by the
Company. The Plan and the Plan Prospectus are available at:
Plan Prospectus:
http://intranet.meredith.com/Documents/S-8%20for%202014%20SIP.pdf
Plan: http://intranet.meredith.com/Documents/2014%20Stock%20Incentive%20Plan.pdf
or from:
Corporate Secretary
Meredith Corporation
1716 Locust Street, Mail Stop LS101-A
Des Moines, IA 50309
Phone:    515-284-3357
Fax:     515-284-3933
Email: shareholderhelp@meredith.com


16.    Interpretations. Any dispute, disagreement or question which arises
under, or as a result of, or in any way relates to the interpretation,
construction or application of the terms of this Agreement,




--------------------------------------------------------------------------------




the Plan, or the Plan Prospectus will be determined and resolved by the
Committee or its authorized delegate. Such determination or resolution by the
Committee or its authorized delegate will be final, binding and conclusive for
all purposes. The Committee shall have the right to impose such restrictions on
any shares acquired pursuant to the exercise of this Option, as it may deem
advisable, including, without limitation, restrictions under applicable Federal
securities laws, under the requirements of any stock exchange or market upon
which such shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such shares.
IN WITNESS WHEREOF, the parties have executed this Agreement, on and as of the
date first above written.
MEREDITH CORPORATION
 
 
 
 
 
 
 
 
 
 
 
Chief Development
 
___________________, Director
Officer, General Counsel, and Secretary
 
 
 
 
     Social Security Number







